Morton, J.
There was plainly evidence warranting a finding that the plaintiff was in the exercise of due care. The only question is whether there was any evidence warranting a finding that the accident was due to the neglect of the defendant of any duty which it owed to the plaintiff. We assume in the plaintiff’s favor that there was evidence warranting a finding that when she entered the defendant’s employment ifc was understood and agreed that she should be warned when a coupling was to be made, and that she did not therefore assume the risk of an accident occasioned thereby. But there was nothing to show that the accident was caused in making a coupling, or to show what caused the “ crash ” as the plaintiff described it, or that it happened under such circumstances as to entitle the plaintiff to a warning from the defendant. The defendant could not justly be held liable for a failure to warn the plaintiff of a collision in respect to which it had itself no notice or warning and with which it had nothing to do. It is possible, of course, that the collision was due to the defendant’s own neglect. But whether it was or not is entirely a matter of conjecture.

Judgment on the verdict for the defendant.